Order entered October 5, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01449-CV

  DOUGLAS HUNDERMAN AND DOROTHY HUNDERMAN, Appellants

                                        V.

            NATIONSTAR MORTGAGE, LLC, ET AL, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09043

                                    ORDER
                    Before Justices Myers, Nowell, and Evans

      Before the Court is appellants’ September 17, 2020 motion for rehearing and

to reinstate the appeal. Our records show this case was dismissed for want of

prosecution, in particular because appellants failed to file a brief. In his motion,

appellants’ counsel contends he filed the brief via the Texas electronic filing

system, but was unable to verify it had been filed on the Court’s case management

system due to the ransomware attack.         Appellants’ motion is not verified or
otherwise supported with evidence showing the brief was filed with the electronic

filing system.

      Appellants are requested to provide evidence in support of the motion, via

affidavit or otherwise, within TEN DAYS of the date of this order. Failure to do

so will result in the denial of the motion without further notice.

      Appellees may file a response no later than TEN DAYS from the later of the

date appellants files evidence or, if not filed, from the deadline for appellants to

file evidence.




                                               /s/   DAVID EVANS
                                                     JUSTICE